Bleckley, Chief Justice.
The court declined to grant an injunction as prayed for. In so doing there was no abuse of discretion. This would be the outcome of any discussion of the. . case into which we might enter. For that reason it would be of no advantage to the parties or to the general interests of law for us to enter elaborately into the consideration of the various points raised in the record and discussed in the argument. We need only announce that according to many rulings of this court, the conclusion arrived at by the judge whose discretion was invoked, will not be interfered with,
Judgment affirmed.